This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
     Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
     also note that this electronic memorandum opinion may contain computer-generated errors or other
     deviations from the official paper version filed by the Court of Appeals and does not include the
     filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 DOUGLAS G. BOWEN and MARY
 3 I. BOWEN,

 4          Plaintiffs-Appellees,

 5 v.                                                                          No. 31,613

 6 R.R. PYLE and MARGARET PYLE,

 7          Defendants-Appellants,

 8 and

 9 CARLA CASTILLO, PAULA
10 WILLIAMS, and LYNN SANCHEZ,

11          Defendants.

12 APPEAL FROM THE DISTRICT COURT OF TAOS COUNTY
13 Sarah C. Backus, District Judge

14 Campbell & Wells, PA
15 John S. Campbell
16 Albuquerque, NM

17 for Appellees

18 R.R. Pyle
19 Margaret Pyle
20 Albuquerque, NM
 1 Pro Se Appellants



 2                             MEMORANDUM OPINION

 3 BUSTAMANTE, Judge.

 4        Defendants R.R. Pyle and Margaret Pyle (“Appellants”) appeal pro se from an

 5 order granting summary judgment to Plaintiffs on Plaintiffs’ claim to quiet title and

 6 for slander of title. [RP 182] We proposed to dismiss for lack of a sufficiently final

 7 order in a notice of proposed summary disposition.           Appellants have filed a

 8 memorandum in opposition, and Plaintiffs have filed a memorandum in support of our

 9 proposed summary disposition.

10        After reviewing Appellants’ memorandum, which fails to address our concerns

11 as to finality, we are unconvinced that our proposed disposition is in error. Therefore,

12 for the reasons set forth in our notice of proposed summary dismissal, we dismiss

13 Appellants’ appeal for lack of a sufficiently final order. See NMSA 1978, § 39-3-2

14 (1966); Kelly Inn No. 102, Inc. v. Kapnison, 113 N.M. 231, 234-40, 824 P.2d 1033,

15 1036-42 (1992).

16        IT IS SO ORDERED.



17

                                              2
1                             MICHAEL D. BUSTAMANTE, Judge

2 WE CONCUR:



3
4 CELIA FOY CASTILLO, Chief Judge



5
6 J. MILES HANISEE, Judge




                                3